[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 07-12399                   JAN 07 2008
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                     D. C. Docket No. 06-00458-CR-3-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ROLANDO GARCIA,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (January 7, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Appellant Rolando Garcia appeals his convictions for conspiracy to
distribute cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B)(ii),

and possession with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B)(ii).

       Garcia first argues that there was insufficient evidence to sustain his

convictions. Garcia relies on United States v. Littrell, 574 F.2d 828 (5th Cir.

1978),1 for the proposition that the government was required to exclude the

possibility of every reasonable hypothesis but that of guilt in order to prove guilt

beyond a reasonable doubt. Garcia states that the fact that he knew he was giving a

co-defendant a ride to retrieve illegal drugs did not rise to the standard under

Littrell. Garcia concedes that if he knew where the cocaine was hidden and he was

not entrapped into handling it, the evidence would support his convictions.

However, he argues that the inconsistent testimony of the government agents is the

only evidence establishing that he knew about the drugs. In addition, Garcia

emphasizes the facts that he had planned to stay home and do chores that day and

that he had no intention of being involved in a drug conspiracy. He also relies on

the fact that he rented a motel room for two, suggesting that there was not

sufficient evidence that he was part of the conspiracy.


       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to October 1, 1981.


                                                2
      We review de novo the sufficiency of the evidence supporting a criminal

conviction. United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005). “At

this stage in the proceedings, we examine the evidence in the light most favorable

to the government, drawing all reasonable inferences and making all credibility

choices in the government’s favor.” Id. “[W]e will not disturb a guilty verdict

unless, given the evidence in the record, no trier of fact could have found guilt

beyond a reasonable doubt.” Id. (quotations omitted).

      As we stated in United States v. Miranda,

      To prove participation in a conspiracy, the government must have
      proven beyond a reasonable doubt, even if only by circumstantial
      evidence, that a conspiracy existed and that the defendant knowingly
      and voluntarily joined the conspiracy. To satisfy this burden, the
      government need not prove that the defendant knew all of the details
      or participated in every aspect of the conspiracy. Rather, the
      government must only prove that the defendant knew the essential
      nature of the conspiracy. . . . To convict a defendant of possession
      with intent to distribute controlled substances, the Government must
      prove that he or she possessed drugs with the intent to distribute them.

425 F.3d 953, 959 (11th Cir. 2005) (citations and alterations omitted). Where the

presence of a large quantity of narcotics is clear and uncontested, the proof

required to establish the existence of a conspiracy and the defendant’s participation

therein would also suffice to prove his possession of the narcotics. United States v.

Cruz-Valdez, 773 F.2d 1541, 1544 (11th Cir. 1985).

      “[E]ntrapment as a matter of law is a sufficiency of the evidence inquiry.

                                           3
When an entrapment defense is rejected by the jury, our review is limited to

deciding whether the evidence was sufficient for a reasonable jury to conclude that

the defendant was predisposed to take part in the illicit transaction.” United States

v. Brown, 43 F.3d 618, 622 (11th Cir. 1995). We have held that “the

predisposition inquiry is a purely subjective one which asks the jury to consider the

defendant’s readiness and willingness to engage in the charged crime absent any

contact with the government’s officers or agents.” Id. at 624. “Predisposition may

be demonstrated simply by a defendant’s ready commission of the charged crime.”

Id. at 625 (citations omitted).

      In the instant case, we conclude that the evidence adduced at trial permitted

a jury to find Garcia guilty. There was testimony that Garcia knew he was going to

pick up illegal drugs, drove a co-defendant to meet the seller, rented a motel room

under his own name, and retrieved the drugs from the seller’s truck. This evidence

was sufficient for a jury to find Garcia guilty of the conspiracy charge. Because it

was uncontested that there was nearly four kilograms of cocaine found in the truck,

there was also sufficient evidence to sustain Garcia’s conviction for possession

with intent to distribute cocaine. Furthermore, there was sufficient evidence for a

jury to reject Garcia’s entrapment defense because he was predisposed to commit

the offense before law enforcement became involved.



                                          4
       Relying on Fed.R.Evid. 702, relating to the admissibility of expert

testimony, Garcia argues secondly that it was error for the district court to deny his

request to voir dire Sgt. Lithgow as to his ability to speak Spanish. Garcia claims

that Sgt. Lithgow was an expert witness. He argues that because the district court

did not properly qualify Sgt. Lithgow as an expert witness and perform its

“gatekeeper” function under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579, 113 S. Ct. 2786 (1993), the jury was unable to analyze the credibility of

his testimony regarding the translation of Garcia’s post-arrest statements.

       We review a district court’s decisions regarding the admission of expert

testimony and the denial of a Daubert hearing for abuse of discretion. United

States v. Hansen, 262 F.3d 1217, 1233 (11th Cir. 2001) (citations omitted).

However, because Garcia did not ask the district court to conduct a Daubert

hearing, we review that issue for plain error. Id. at 1233-34. Under plain-error

review, the defendant has the burden to show that there is an: (1) error; (2) that is

plain; and (3) that affects substantial rights. United States v. Olano, 507 U.S. 725,

732, 113 S. Ct. 1770, 1776 (1993). If these three elements are met, the court may

exercise its discretion to correct the error if it “seriously affects the fairness,

integrity or public reputation of judicial proceedings.” Id. (quotations and

alteration omitted).



                                             5
      Under Fed.R.Evid. 702, “[i]f scientific, technical, or other specialized

knowledge will assist the trier of fact to understand the evidence or to determine a

fact in issue, a witness qualified as an expert . . . may testify thereto in the form of

an opinion or otherwise.” Fed.R.Evid. 702. The Supreme Court in Daubert set

forth a trial judge’s obligation to ensure that expert testimony under Rule 702 is

both reliable and relevant. Daubert, 509 U.S. at 597, 113 S. Ct. at 2799.

      We conclude from the record that Garcia’s reliance on Rule 702 and

Daubert is misplaced for the simple reason that Sgt. Lithgow was not offering

expert testimony. Thus, the district court did not commit reversible error by

refusing to allow Garcia to voir dire Sgt. Lithgow or failing to hold a Daubert

hearing on this issue.

      For the above-stated reasons, we affirm Garcia’s convictions.

      AFFIRMED.




                                            6